DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on 12 January 2021 is acknowledged.  The traversal is on the ground(s) that there will be no serious search burden.  This is not found persuasive because Applicant has not pointed out any error in the examiner's reasons for distinctness, i.e., the composition would have other uses. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20  are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 January 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.10214684.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a well treatment fluid of same phosphonium compound, polymer friction reducer  and surfactant  in the same amount or a  method of modifying a well treatment fluid with the same  phosphonium compound, polymer friction reducer  and surfactant, and further require a reduction of the friction of the treated well treatment fluid, thus fully anticipates the instant claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102 (a)(1 )/(a)/(2) as being anticipated by US 2012/0073821A1 (Holtsclaw), which is listed in Applicant’s information disclosure statement.
Holtsclaw teaches a well treatment fluid comprising butyl tetradecylphosphonium chloride (TTPC) prepared by combining TTPC with a treatment fluid ([0025]).

Claims 1, 5, 8 and 13 are rejected under 35 U.S.C. 102 (a)(1 )/(a)/(2) as being anticipated by US Patent 6926836 (Fidoe), which is listed in Applicant’s information disclosure statement .
Fidoe teaches adding a phosphonium salt and a biopenetrant such as poly(oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride to water (col. 7, line 55-60 and claim 1), which meets the claimed fluid and method.



Claims 1, 2, 5, 8, 9 and 13 are rejected under 35 U.S.C. 102 (a)(1)/(a)/(2) as being anticipated by US2011/0174492A1 (Robb), which is listed in Applicant’s information disclosure statement.
Robb teaches a well treatment fluid comprises an aqueous base fluid added with a friction reducing polymer ([0008], [0009]), a biocide such as phosphonium quaternary compounds ([0035]), and amphoteric surfactants such as alkyliminodipropionate ([0031]); wherein the friction reducing polymer comprises copolymer of acrylamide and ionic monomer such as acrylic acid having molecular weight greater than 1,500,000([0026], [0044]), which meets the claimed polymer friction reducer, treatment fluid and the method of preparing the fluid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 6, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Robb in view of Holtsclaw.
The teachings of Robb are set forth above.
Regarding claims 3, 6, 10 and 14, Robb does not expressly discloses the phosphonium biocide is TTPC.
Holtsclaw teaches that TTPC is an effective and thermally stable biocide that compatible with friction reducers and anionic polymers including polyacrylamide/acrylic acid([0022]), and TTPC is commercially available as an aqueous solution and can be added to well treatment fluid as a liquid form ([0023] and [0027]).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to employ the commercially available TTPC of Holtsclaw in the treatment fluid of Robb. The rationale to do so would have been the motivation provided by the teachings of Holtsclaw that to do so would predictably provide effective bacteria elimination and less damaging to the fluid caused by negative interaction with friction reducers as well as compatibility with polyacrylamide/acrylate ([0007] and [0022]), and further since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a commercially available phosphonium biocide. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Regarding claims 4 and  11, Robb teaches the friction reducer is present in an amount of 0.01 to 3 wt.% ([0029]), 100 to 30,000 ppm, the amphoteric surfactant such as alkyliminodipropionate is present in an amount of 0.001 to 3% ([0031] and[0032]), i.e., 10 to 30,000ppm, water is present in the amount of 75 to about 99.9% ([0018]), thus the biocide would be in an amount of up to 25% of the  prima facie case of obviousness exists. In re Wertheim, 541 f. 2d 257,191 USPQ90(CCPA 1976). See MPEP 2144.05.1.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Alter, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 12, Rob teaches the friction reducing polymer comprises copolymers of acrylamide and acrylic acid ([0024] and [0044]) and has a molecular weight in the range of 1,500,000 to about 20,000,000([0026] and [0028]), which overlaps with the claimed molecular weight of from 12 million thus a prima facie case of obviousness exists. In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.1.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Alter, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Robb in view of Holtsclaw as applied to claims 3, 4, 6, 10-12 and 14 above, and further in view of US Patent 6784168 (Jones), which is listed in Applicant’s information disclosure statement.
The combined teachings of Robb and Holtsclaw are set forth above.
Neither Robb nor Holtsclaw teaches the presence of poly(oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride.
Jones teaches that inclusion of a non-surfactant biopenetrant such as poly(oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride in a biocide 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the biopenetrant poly(oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride in the well treatment fluid of Robb and Holtsclaw. The rationale to do so would have been the motivation provided by the teachings of Jones that to do so would predictably provide improved biocide efficiency (col. 1, line 40-45).

Claims  3-4, 6-7, 10-12 and 14- 15  are  rejected under 35 U.S.C. 103 as being unpatentable over Robb in view of US2010/0226874Al(Kramer), which is listed in Applicant’s information disclosure statement.
Regarding claims 3, 6, 7, 10, 12 and 14-15, Robb teaches a well treatment fluid comprises an aqueous base fluid added with a friction reducing polymer ([0008], [0009]), a biocide including a phosphonium quaternary compounds ([0035]), and amphoteric surfactants such as alkyliminodipropionate ([0021] and [0031]); wherein the friction reducing polymer comprises copolymers of acrylamide and acrylic acid ([0024] and [0044]) and has a molecular weight in the range of 1,500,000 to about 20,000,000([0026] and [0028]), which overlaps with the claimed molecular weight of from 12 million thus a prima facie case of obviousness exists. In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.1.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP
In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Alter, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Robb does not expressly discloses the instantly claimed TTPC phosphonium, the poly(oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride  or the combination of poly(oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride and alkyl iminodipropionate.
Kramer teaches that a biocide effective for oil and gas field water systems comprises an aqueous mixture of tri n-butyl n-tetradecyl phosphonium chloride, poly(oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride and an alkyl iminodipropionate amphoteric surfactant ([0002], [0058], [0074], [0076], [0082] [0084] and [0086]).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to employ the biocide composition of Kramer in the treatment fluid of Robb. The rationale to do so would have been the motivation provided by the teachings of Kramer that to do so would predictably provide enhanced efficacy ([0002] and [0164]), and further since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a biocide. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Regarding claims 4 and  11, Robb teaches the friction reducer is present in an amount of 0.01 to 3 wt.% ([0029]), 100 to 30,000 ppm, the amphoteric surfactant such as alkyliminodipropionate is present in an amount of 0.001 to 3% ([0031] and[0032]), i.e., 10 to 30,000ppm, water is present in the amount of 75 to about 99.9% ([0018]), thus the biocide would be in an amount of up to 25% of the treatment fluid, which overlaps with the claimed amount of at least 5ppm, and a prima facie case of obviousness exists. In re Wertheim, 541 f. 2d 257,191 USPQ90(CCPA 1976). See MPEP 2144.05.1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1768